C. A. 7th Cir. [Certiorari granted, 441 U. S. 922.] Motions for leave to file briefs as amici curiae filed by the following were granted: Coalition of National Voluntary Organizations et al., Los Angeles Council of National Voluntary Health Agencies, National Council of Churches of Christ in the U. S. A. et al., Holy Spirit Association for the Unification of World Christianity, National Committee for Responsive Philanthropy et al., and American Federation of Labor & Congress of Industrial Organizations.